

Exhibit 10.4
 
GUARANTY BY CORPORATION
 
Edina, Minnesota
 
February 20, 2007
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Commerce Bank (with its participants,
successors and assigns, the “Bank”), at its option, at any time or from time to
time to make loans or extend other accommodations to or for the account of CorVu
Corporation (the “Borrower”) or to engage in any other transactions with
Borrower, the undersigned hereby absolutely and unconditionally guarantees to
the Bank the full and prompt payment when due, whether at maturity or earlier by
reason of acceleration or otherwise, of the debt, liability or obligation of
Borrower to the Bank evidenced by or arising out of the Term Loan Agreement
dated as of the date hereof between the Borrower and the Bank, as such Term Loan
Agreement may be amended from time to time (all such debts, liabilities and
obligations collectively referred to as the “Indebtedness”).
 
The undersigned further acknowledges and agrees with the Bank that:
 
1.  No act or thing need occur to establish the liability of the undersigned
hereunder, and no act or thing, except payment in full and discharge of all
Indebtedness, shall in any way exonerate the undersigned or modify, reduce,
limit or release the liability of the undersigned hereunder.
 
2.  This is an absolute, unconditional and continuing guaranty of payment of the
Indebtedness and shall continue to be in force and be binding upon the
undersigned, whether or not all Indebtedness is paid in full, until this
guaranty is revoked prospectively as to future transactions, by written notice
actually received by the Bank, and such revocation shall not be effective as to
Indebtedness existing or committed for at the time of actual receipt of such
notice by the Bank, or as to any renewals, extensions and refinancings thereof.
The undersigned represents and warrants to the Bank that the undersigned has a
direct and substantial economic interest in Borrower and expects to derive
substantial benefits therefrom and from any loans and financial accommodations
resulting in the creation of Indebtedness guaranteed hereby, and that this
guaranty is given for a corporate purpose. The undersigned agrees to rely
exclusively on the right to revoke this guaranty prospectively as to future
transactions, in accordance with this paragraph, if at any time, in the opinion
of the directors or officers of the undersigned, the corporate benefits then
being received by the undersigned in connection with this guaranty are not
sufficient to warrant the continuance of this guaranty as to future
Indebtedness. Accordingly, so long as this guaranty is not revoked prospectively
in accordance with this paragraph, the Bank may rely conclusively on a
continuing warranty, hereby made, that the undersigned continues to be benefited
by this guaranty and the Bank shall have no duty to inquire into or confirm the
receipt of any such benefits, and this guaranty shall be effective and
enforceable by the Bank without regard to the receipt, nature or value of any
such benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  If the undersigned shall be dissolved or shall be or become insolvent
(however defined) then the Bank shall have the right to declare immediately due
and payable, and the undersigned will forthwith pay to the Bank, the full amount
of all Indebtedness, whether due and payable or unmatured. If the undersigned
voluntarily commences or there is commenced involuntarily against the
undersigned a case under the United States Bankruptcy Code, the full amount of
Indebtedness, whether due and payable or unmatured, shall be immediately due and
payable without demand or notice thereof.
 
4.  The liability of the undersigned shall be unlimited.
 
5.  The undersigned will not exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to the undersigned against any
person liable for payment of the Indebtedness, or as to any collateral security
therefor, unless and until all of the Indebtedness shall have been fully paid
and discharged.
 
6.  The undersigned will pay or reimburse the Bank for all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the Bank
in connection with the protection, defense or enforcement of this guaranty
whether suit is commenced or not, including costs and expenses in any litigation
or bankruptcy or insolvency proceedings.
 
7.  Whether or not any existing relationship between the undersigned and
Borrower has been changed or ended and whether or not this guaranty has been
revoked, the Bank may, but shall not be obligated to, enter into transactions
resulting in the creation or continuance of Indebtedness, without any consent or
approval by the undersigned and without any notice to the undersigned. The
liability of the undersigned shall not be affected or impaired by any of the
following acts or things (that the Bank is expressly authorized to do, omit or
suffer from time to time, both before and after revocation of this guaranty,
without notice to or approval by the undersigned): (i) any acceptance of
collateral security, guarantors, accommodation parties or sureties for any or
all Indebtedness; (ii) any one or more extensions or renewals of Indebtedness
(whether or not for longer than the original period) or any modification of the
interest rates, maturities or other contractual terms applicable to any
Indebtedness; (iii) any waiver or indulgence granted to Borrower, any delay or
lack of diligence in the enforcement of Indebtedness, or any failure to
institute proceedings, file a claim, give any required notices or otherwise
protect any Indebtedness; (iv) any full or partial release of, settlement with,
or agreement not to sue Borrower or any other guarantor or other person liable
in respect of any Indebtedness; (v) any discharge of any evidence of
Indebtedness or the acceptance of any instrument, in renewal thereof or
substitution therefor, (vi) any failure to obtain collateral security (including
rights of setoff) for Indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
protect, insure or enforce any collateral security; or any modification,
substitution, discharge, impairment, or loss of any collateral security; (vii)
any foreclosure or enforcement of any collateral security; (viii) any transfer
of any Indebtedness or any evidence thereof; (ix) any order of application of
any payments or credits upon Indebtedness or upon any other obligations of
Borrower to the Bank; (x) any election by the Bank under §1111(b)(2) of the
United States Bankruptcy Code. The undersigned waives any right the undersigned
may have to a discharge now or hereafter under Uniform Commercial Code § 3-605.
 
 
2

--------------------------------------------------------------------------------

 
 
8.  The undersigned waives any and all defenses, claims and discharges of
Borrower, or any other obligor, pertaining to Indebtedness, except the defense
of discharge by payment in full. Without limiting the generality of the
foregoing, the undersigned will not assert, plead or enforce against the Bank
any defense of waiver, release, discharge in bankruptcy, statute of limitations,
res judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality, marshaling or unenforceability that may be
available to Borrower or any other person liable in respect of any Indebtedness,
or any setoff available against the Bank to Borrower or any such other person,
whether or not on account of a related transaction. The undersigned expressly
agrees that the undersigned shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage or security interest securing
Indebtedness, whether or not the liability of Borrower or any other obligor for
such deficiency is discharged pursuant to statute or judicial decision.
 
9.  The undersigned waives presentment, demand for payment, notice of dishonor
or nonpayment, and protest of any instrument evidencing Indebtedness. The Bank
shall not be required first to resort for payment of the Indebtedness to
Borrower or other persons or their properties, or first to enforce, realize upon
or exhaust any collateral security for Indebtedness, before enforcing this
guaranty.
 
10.  If any payment applied by the Bank to Indebtedness is thereafter set aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, the bankruptcy, insolvency or reorganization of Borrower or
any other obligor), the Indebtedness to which such payment was applied shall for
the purposes of this guaranty be deemed to have continued in existence,
notwithstanding such application, and this guaranty shall be enforceable as to
such Indebtedness as fully as if such application had never been made.
 
11.  The liability of the undersigned under this guaranty is in addition to and
shall be cumulative with all other liabilities of the undersigned to the Bank as
guarantor or otherwise, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
12.  The undersigned represents and warrants to the Bank that (i) the
undersigned is a corporation duly organized and existing in good standing and
has full power and authority to make and deliver this guaranty; (ii) the
execution, delivery and performance of this guaranty by the undersigned have
been duly authorized by all necessary action of its directors and shareholders
and do not and will not violate the provisions of, or constitute a default
under, any presently applicable law or its articles of incorporation or bylaws
or any agreement presently binding on it; (iii) this guaranty has been duly
executed and delivered by the authorized officers of the undersigned and
constitutes its lawful, binding and legally enforceable obligation (subject to
the United States Bankruptcy Code and other similar laws generally affecting the
enforcement of creditors’ rights); and (iv) the authorization, execution,
delivery and performance of this guaranty do not require notification to,
registration with, or consent or approval by, any federal, state or local
regulatory body or administrative agency.
 
 
3

--------------------------------------------------------------------------------

 
 
13.  This guaranty shall be effective upon delivery to the Bank, without further
act, condition or acceptance by the Bank, shall be binding upon the undersigned
and the successors and assigns of the undersigned and shall inure to the benefit
of the Bank and its participants, successors and assigns. Any invalidity or
unenforceability of any provision or application of this guaranty shall not
affect other lawful provisions and application hereof, and to this end the
provisions of this guaranty are declared to be severable. Except as provided in
Paragraph 2 relating to revocations, this guaranty may not be waived, modified,
amended, terminated, released or otherwise changed except by a writing signed by
the undersigned and the Bank. This guaranty shall be governed by the laws of the
State of Minnesota. THE UNDERSIGNED WAIVES NOTICE OF THE BANK’S ACCEPTANCE
HEREOF AND WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION BASED ON OR
PERTAINING TO THIS GUARANTY. The undersigned hereby irrevocably submits to the
jurisdiction of the Minnesota District Court, Fourth District, and the Federal
District Court, District of Minnesota, Fourth Division, over any action or
proceeding arising out of or relating to this guaranty and agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court.
 
This guaranty is secured by a security agreement dated as of the date hereof.
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this guaranty has been duly executed by the undersigned the
day and year first above written.
 

    CorVu North America, Inc.             By /s/ Joseph J. Caffarelli    

--------------------------------------------------------------------------------

Its CEO        

 
 
5

--------------------------------------------------------------------------------

 
 